UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended February 28, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 NEW ENERGY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1050 Connecticut Avenue NW, 10th Floor 20036 Washington, DC (Zip Code) (Address of principal executive offices) (800) 213-0689 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.)Yes o No T. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 57,754,600 shares of Common Stock, par value $0.001, were outstanding on April 1, 2009. NEW ENERGY TECHNOLOGIES, INC. (Formerly “Octillion Corp.”) FORM 10-Q For the Quarterly Period Ended February 28, 2009 Table of Contents PART IFINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited). Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statement of Stockholders’ Equity (Deficit) (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 4T. Controls and Procedures. 23 PART IIOTHER INFORMATION Item 1. Legal Proceedings. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Submission of Matters to a Vote of Security Holders. 24 Item 5. Other Information. 24 Item 6. Exhibits. 24 Signatures Certifications Table of Contents PART I— FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) NEW ENERGY TECHNOLOGIES, INC. (Formerly "Octillion Corp.") (A Development Stage Company) CONSOLIDATED BALANCE SHEETS FEBRUARY 28, 2, 2008 (Expressed in U.S. Dollars) (Unaudited) February 28, 2009 August 31, 2008 ASSETS Current assets Cash and cash equivalents $ 2,502,290 $ 2,992,010 Deferred research and development costs - 140,519 Other receivable 120,299 - Prepaid expenses and other current assets 833 500 Total current assets 2,623,422 3,133,029 Fixed assets, net of accumulated depreciation of $0 and $2,659 - - Total assets $ 2,623,422 $ 3,133,029 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 24,943 $ 35,331 Accrued liabilities 165,581 156,109 Total current liabilities 190,524 191,440 Commitments and Contingencies Stockholders' equity Preferred stock: $0.10 par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock: $0.001 par value; 100,000,000 shares authorized, 57,754,600 shares issued and outstanding at February 28, 2009 and August 31, 2008 57,755 57,755 Additional paid-in capital 7,431,169 10,986,585 Accumulated other comprehensive income - 10,693 Deficit accumulated during the development stage (5,056,026 ) (8,113,444 ) Total stockholders' equity 2,432,898 2,941,589 Total liabilities and stockholders' equity $ 2,623,422 $ 3,133,029 (The accompanying notes are an integral part of these consolidated financial statements) 3 Table of Contents NEW ENERGY TECHNOLOGIES, INC. (Formerly "Octillion Corp.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2, 2008, AND FOR THE PERIOD FROM INCEPTION (MAY 5, 1998) TO FEBRUARY 28, 2009 (Expressed in U.S. Dollars) (Unaudited) Cumulative Three Months Ended Six Months Ended May 5, 1998 February 28, February 29, February 28, February 29, (inception) to 2009 2008 2009 2008 February 28, 2009 Revenue $ - $ - $ - $ - $ - Operating (income) expense Investor relations 5,700 145,235 16,500 524,145 2,156,025 Wages and benefits 40,629 967,153 (3,377,931 ) 1,925,519 587,529 Management fees - related party (2,081 ) - 4,472 - 207,546 Professional fees 105,852 79,493 168,033 98,123 592,558 Research and development 58,720 78,199 80,970 156,253 517,897 Travel and entertainment 11,991 32,857 34,369 61,218 267,016 Other operating expenses 15,447 44,390 30,431 72,698 257,475 Total operating (income) expense 236,258 1,347,327 (3,043,156 ) 2,837,956 4,586,046 Operating income (loss) (236,258 ) (1,347,327 ) 3,043,156 (2,837,956 ) (4,586,046 ) Other income (expense) Interest income 547 11,699 7,743 24,603 98,582 Interest expense (161 ) (143 ) (267 ) (143 ) (11,002 ) Loss on disposal of fixed assets - (5,307 ) Gain on dissolution of foreign subsidiary 59,704 - 59,704 - 59,704 Foreign exchange gain (loss) 635 1,808 (52,918 ) 4,019 (79,860 ) Payable forgiven - 30,000 Total other income (expense) 60,725 13,364 14,262 28,479 92,117 Income (loss) from continuing operations (175,533 ) (1,333,963 ) 3,057,418 (2,809,477 ) (4,493,929 ) Loss from discontinued operations - (162,097 ) Net income (loss) $ (175,533 ) $ (1,333,963 ) $ 3,057,418 $ (2,809,477 ) $ (4,656,026 ) Net income (loss) per share: Continuing operations $ (0.00 ) $ (0.02 ) $ 0.05 $ (0.05 ) Discontinued operations - $ (0.00 ) $ (0.02 ) $ 0.05 $ (0.05 ) Weighted average number of common shares outstanding: Basic and diluted 57,754,600 53,583,622 57,754,600 54,226,075 (The accompanying notes are an integral part of these consolidated financial statements) 4 Table of Contents NEW ENERGY TECHNOLOGIES, INC. (formerly "Octillion Corp.") (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FROM MAY 5, 1998 (INCEPTION) TO FEBRUARY 28, 2009 (Expressed in U.S. Dollars) (Unaudited) Accumulated other Deficit accumulated Preferred Stock Common Stock Additional comprehensive during the Comprehensive Total stockholders' Shares Amount Shares Amount paid-in capital income (loss) development stage income (loss) equity (deficit) Restricted common stock issued to related parties for management services at $0.003 per share - $ - 9,000,000 $ 9,000 $ (6,000 ) $ - $ - $ - $ 3,000 Unrestricted common stock sales to third parties at $0.13 per share - - 1,125,000 1,125 148,875 - - - 150,000 Comprehensive income (loss) Net loss for the period - (12,326 ) (12,326 ) (12,326 ) Total comprehensive loss (12,326 ) Balance, August 31, 1998 - - 10,125,000 10,125 142,875 - (12,326 ) - 140,674 Comprehensive income (loss) Net loss for the year - (77,946 ) (77,946 ) (77,946 ) Total comprehensive loss (77,946 ) Balance, August 31, 1999 - - 10,125,000 10,125 142,875 - (90,272 ) - 62,728 Comprehensive income (loss) Net loss for the year - (12,446 ) (12,446 ) (12,446 ) Total comprehensive loss (12,446 ) Balance, August 31, 2000 - - 10,125,000 10,125 142,875 - (102,718 ) - 50,282 Comprehensive income (loss) Net loss for the year - (12,904 ) (12,904 ) (12,904 ) Total comprehensive loss (12,904 ) Balance, August 31, 2001 - - 10,125,000 10,125 142,875 - (115,622 ) - 37,378 Comprehensive income (loss) Net loss for the year - (54,935 ) (54,935 ) (54,935 ) Total comprehensive loss (54,935 ) Balance, August 31, 2002 - - 10,125,000 10,125 142,875 - (170,557 ) - (17,557 ) Restricted common stock issued to a related party to satisfy outstanding management fees at $0.003 per share on December 19, 2002 - - 24,000,000 24,000 56,000 - - - 80,000 Restricted common stock issued to a related party to satisfy outstanding management fees at $0.003 per share on March 18, 2003 - - 6,999,600 7,000 16,332 - - - 23,332 Comprehensive income (loss) Net loss for the year - (97,662 ) (97,662 ) (97,662 ) Total comprehensive loss (97,662 ) Balance, August 31, 2003 - - 41,124,600 41,125 215,207 - (268,219 ) - (11,887 ) Comprehensive income (loss) Net loss for the year - (19,787 ) (19,787 ) (19,787 ) Total comprehensive loss (19,787 ) Balance, August 31, 2004 - - 41,124,600 41,125 215,207 - (288,006 ) - (31,674 ) Comprehensive income (loss) Net loss for the year - (103,142 ) (103,142 ) (103,142 ) Total comprehensive loss (103,142 ) Balance, August 31, 2005 - - 41,124,600 41,125 215,207 - (391,148 ) - (134,816 ) Issuance of common stock and warrants at $0.17 per share on May 16, 2006 - - 3,000,000 3,000 497,000 - - - 500,000 Comprehensive income (loss) Net loss for the year - (157,982 ) (157,982 ) (157,982 ) Total comprehensive loss (157,982 ) Balance, August 31, 2006 - - 44,124,600 44,125 712,207 - (549,130 ) - 207,202 Exercise of Class A Warrants at $0.167 per share during November - December 2006 - - 3,000,000 3,000 497,000 - - - 500,000 Exercise of Class B Warrants at $0.183 per share November - May - - 3,000,000 3,000 547,000 - - - 550,000 Exercise of Class C Warrants at $0.50 per share during August 2007 - - 980,000 980 489,020 - - - 490,000 Exercise of Class D Warrants at $0.55 per share during August 2007 - - 880,000 880 483,120 - - - 484,000 Exercise of Class E Warrantsat $0.60 per share during August 2007 - - 880,000 880 527,120 - - - 528,000 Issuance of common stock and warrants at $0.50 per share on April 23, 2007 - - 1,000,000 1,000 499,000 - - - 500,000 Dividend paid - spin off of MircoChannel Technologies Corporation - (400,000 ) - (400,000 ) Comprehensive income (loss) Foreign currency translation adjustments - (1,811 ) - (1,811 ) (1,811 ) Net loss for the year - (1,442,769 ) (1,442,769 ) (1,442,769 ) Total comprehensive loss (1,444,580 ) Balance, August 31, 2007 - - 53,864,600 53,865 3,754,467 (1,811 ) (2,391,899 ) 1,414,622 Common stock and warrants issued for cash and services at $1.00 per Unit in February 2008 - - 3,675,000 3,675 3,392,280 - - - 3,395,955 Exercise of Class C Warrants at $0.50 per share during March 2008 - - 20,000 20 9,980 - - - 10,000 Exercise of Class D Warrants at $0.55 per share during May 2008 - - 20,000 20 10,980 - - - 11,000 Exercise of Class F Warrants at $1.25 per share during April - May 2008 - - 175,000 175 218,575 - - - 218,750 Stock based compensation - 3,600,303 - - - 3,600,303 Comprehensive income (loss) Foreign currency translation adjustments - 12,504 - 12,504 12,504 Net loss for the period - (5,721,545 ) (5,721,545 ) (5,721,545 ) Total comprehensive loss (5,709,041 ) Balance, August 31, 2008 - - 57,754,600 57,755 10,986,585 10,693 (8,113,444 ) 2,941,589 Reversal of stock based compensation due to forfeiture of stock options - (3,591,093 ) - - - (3,591,093 ) Stock based compensation - 35,677 - - - 35,677 Comprehensive income Foreign currency translation adjustments - (10,693 ) - (10,693 ) (10,693 ) Net income for the period - 3,057,418 3,057,418 3,057,418 Total comprehensive income $ 3,046,725 Balance, February 28, 2009 - $ - 57,754,600 $ 57,755 $ 7,431,169 $ - $ (5,056,026 ) $ 2,432,898 (The accompanying notes are an integral part of these consolidated financial statements) 5 Table of Contents NEW ENERGY TECHNOLOGIES, INC. (Formerly "Octillion Corp.") (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2, 2008, AND FOR THE PERIOD FROM INCEPTION (MAY 5, 1998) TO FEBRUARY 28, 2009 (Expressed in US Dollars) (Unaudited) Cumulative Six Months Ended May 5, 1998 February 28, February 29, (inception) to 2009 2008 February 28, 2009 Cash flows from operating activities Income (loss) from continuing operations $ 3,057,418 $ (2,809,477 ) $ (4,493,929 ) Add: loss from discontinued operations - - (162,097 ) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation - 719 4,482 Reversal of stock based compensation expense due to forfeiture of stock options (3,591,093 ) - (3,591,093 ) Stock based compensation expense 35,677 1,775,465 3,635,980 Loss of disposal of fixed assets - - 5,307 Payable written off - - (30,000 ) Common stock issued for services - - 3,000 Common stock issued for debt settlement - - 103,332 Changes in operating assets and liabilities: Decrease in deferred research and development costs 140,519 - - Increase in other receivable (120,299 ) - (120,299 ) Increase in prepaid expenses and other current assets (333 ) (3,766 ) (833 ) Increase (decrease) in accounts payable (10,388 ) (1,154 ) 24,943 Increase in accrued liabilities 9,472 73,674 165,581 Increase in accounts payable - related party - 4,375 30,000 Net cash used in operating activities (479,027 ) (960,164 ) (4,425,626 ) Cash flows from investing activities Purchase of fixed assets - (2,271 ) (9,789 ) Net cash flows used in investing activities - (2,271 ) (9,789 ) Cash flows from financing activities Proceeds from the issuance of common stock and warrants, net - 3,395,955 7,337,705 Repayment of promissory note - - (155,000 ) Proceeds from promissory notes - - 155,000 Dividend paid - - (400,000 ) Net cash flows provided by financing activities - 3,395,955 6,937,705 Increase (decrease) in cash and cash equivalents (479,027 ) 2,433,520 2,502,290 Effect of foreign currency translation (10,693 ) (7,901 ) - Cash and cash equivalents at beginning of period 2,992,010 1,437,876 - Cash and cash equivalents at end of period $ 2,502,290 $ 3,863,495 $ 2,502,290 Supplemental cash flow information: Interest paid in cash $ 267 $ 143 $ 11,002 Income taxes paid in cash $ - $ - $ - Supplemental noncash transaction: Accrued management fees converted to equity $ - $ - $ 103,332 Warrants issued for broker commissions $ - $ 642,980 $ 642,980 (The accompanying notes are an integral part of these consolidated financial statements) 6 Table of Contents NEW ENERGY TECHNOLOGIES, INC. (Formerly “Octillion Corp.”) (ADevelopment Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS February 28, 2009 (Expressed in U.S. Dollars) (Unaudited) Note 1:Organization and Nature of Operations New Energy Technologies, Inc. (“the Company”) was incorporated in the State of Nevada on May 5, 1998, under the name “Octillion Corp.”On December 2, 2008, the Company amended its Articles of Incorporation to effect a change of name to New Energy Technologies, Inc.The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Sungen Energy, Inc. (“Sungen”), Kinetic Energy Corporation (“Kinetic Energy”), Octillion Technologies Limited (“Octillion Technologies”) and New Energy Solar Corporation (“New Energy Solar”). Sungen was incorporated on July 11, 2006 in the State of Nevada and has no assets and no liabilities. Kinetic Energy was incorporated on June 19, 2008 in the State of Nevada and has no assets and no liabilities. Octillion Technologies was incorporated on April 11, 2007 in the Province of British Columbia, Canada for providing administrative services to the Company’s Canadian office. The Company ceased to conduct business in Canada on August 31, 2008 and closed this office.
